PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Anthis, et al.				                 :
	
Application No.  16/388,543
:	DECISION ON PETITION
Filed:   April 18, 2019
:
Attorney Docket No.   80042-44016781US1-1132152

This is a decision on the “Petition Requesting Withdrawal of Improperly-Issued Notice of Abandonment” filed on August 30, 2021.

The petition is granted.

This application was held abandoned on May 18, 2021, after it was believed that a proper response was not received to the non-final Office action mailed February 16, 2021, which set a shortened statutory period for reply of three months from its mailing date.  A Notice of Abandonment was mailed on August 20, 2021.

Petitioner maintains that a response in the form of an amendment was filed electronically on August 16, 2021, with a request for an extension of time under 37 CFR 1.136(a) within the third month. As evidence of the same, petitioner provides a copy of the response and a copy of the Electronic Filing Acknowledgement Receipt whereby the USPTO acknowledged receiving the response on August 16, 2021, along with a request for an extension of time under 37 CFR 1.136(a) within the third month.  

Petitioner’s argument has been considered and is persuasive.  A review of the application file history did reveal the August 16, 2021, filing.  It is also noted that petitioner’s electronic Acknowledgement Receipt indicates that petitioner filed a reply to the non-final Office action mailed on February 16, 2021, in the subject application on August 16, 2021. The Electronic Acknowledgement Receipt is akin to an Office date-stamped postcard, which serves as prima facie evidence of receipt of the document in question by the USPTO.  Based on the aforementioned, the holding of abandonment was improperly imposed as a proper response to the non-final Office action was received prior to the expiration of the period set for reply.  

The application file is being forwarded to Technology Center GAU 2894 for further processing which will include withdrawal of the abandonment status of the application and consideration of the amendment filed on August 16, 2021. 






Further inquires regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of this application must be directed to the Technology Center at (571) 272-2800.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET